Chase Packaging Corporation




FOR IMMEDIATE RELEASE




Chase Packaging Completes Closing of Private Placement


Fair Haven, New Jersey - September 10, 2007 - Chase Packaging Corporation, which
trades over-the-counter under the symbol “CPKA,” today announced the completion
of a Private Placement of 13,334 investment units at a per unit purchase price
of $150, for a total subscribed amount of $2,000,100. Each investment unit
consists of: (1) one share of Series A 10% Convertible Preferred Stock, par
value $1.00 per share, stated value $100 per share; (2) 500 shares of the
Company’s $0.10 par value Common Stock; and (3) 500 Warrants, each of which is
exercisable into one share of the Company’s Common Stock at $0.15 per share.


The Company ceased its prior packaging business operations as of December 31,
1997, and since that time the Company has maintained its publicly-held status,
but does not conduct any substantive business.


The net proceeds from the recently completed private placement will initially be
invested in short term U.S. Treasury securities and be used for working capital
and general corporate purposes while the Company’s Board pursues opportunities
for a business transaction with an independent operating company.






This press release includes “forward-looking statements” within the meaning of
Section 27A of the Securities Act of 1933, as amended, and Section 21E of the
Securities Exchange Act of 1934, as amended. These forward looking statements
are based on our current expectations and projections about future events. All
statements other than statements of historical fact included in this press
release regarding the Company are forward looking statements. There can be no
assurance that those expectations and projections will prove to be correct.
# # #


CONTACT:


Chase Packaging Corporation
Ann C.W. Green (732) 741-1500
Chief Financial Officer



 
 
 


636 River Road, Fair Haven, NJ 07704
 

--------------------------------------------------------------------------------

